Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest, in the claimed combination thereof, an on-load tap changer head for an on-load tap changer, the on-load tap changer head comprising a first region which is in the on-load tap changer head through which an insulating fluid of the on-load tap changer can flow; a second region separated from the first region by a wall; and a detector configured to detect an increased flow speed of insulating fluid, the detector comprising a flow flap which is arranged in the first region and is configured to tilt due to a defined flow speed of the insulating fluid from a first position to a second position, a first coupling magnet which is secured to the flap such that in the second position of the flow flap, the first coupling magnet is disposed in an immediate vicinity of the wall, a second coupling magnet which is in the second region in the immediate vicinity of the wall and a switch which is in the second region and which is operationally coupled to the second coupling magnet such that tilting over th flow flap from the first position to the second position actuates the switch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837